

116 S4808 IS: To protect the independence of journalists by preventing undue political influence at the United States Agency for Global Media.
U.S. Senate
2020-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4808IN THE SENATE OF THE UNITED STATESOctober 19, 2020Mr. Murphy introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo protect the independence of journalists by preventing undue political influence at the United States Agency for Global Media.1.Noninterference standards for United States international broadcastingSection 303(a) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6202(a)) is amended—(1)in paragraph (7), by striking and at the end;(2)in paragraph (8), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(9)expect noninterference from other United States Government agencies or officials with respect to its journalists, particularly any investigation into the private political views expressed by its journalists..2.Responsibility of Chief Executive Officer to protect journalists and other employees from undue influence and adverse actions based on expression of political viewsSection 305(b) of the United States International Broadcasting Act of 1994 (22 U.S.C. 6204(b)) is amended—(1)in the subsection heading, by inserting and journalists after broadcasters;(2)by striking the Board each place such term appears and inserting the United States Agency for Global Media;(3)by striking shall respect and inserting the following: “shall—(2)respect; and(4)by striking the period at the end and inserting a semicolon; and(5)by adding at the end the following:(2)protect United States Agency for Global Media journalists from any undue interference from United States Government agencies or officials; and (3)ensure that United States Agency for Global Media employees are judged solely on the basis of their adherence to professional standards of broadcast journalism in the course of their work..3.Investigation of infringements to journalist independence by the Inspector GeneralSection 310A of the United States International Broadcasting Act of 1994 (22 U.S.C. 6209) is amended—(1)in subsection (a), by striking Broadcasting Board of Governors and inserting United States Agency for Global Media; and(2)by adding at the end the following:(c)Investigation of infringements to journalist independenceThe Inspector General of the Department of State and the Foreign Service shall, in the course of his or her duties, investigate any potential infringements to journalistic independence by United States Agency for Global Media senior officials or other Federal officials, including informal and formal attempts to influence the content of broadcasts or to exert pressure on journalists..